UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 4)* Star Bulk Carriers Corp. (Name of Issuer) Common Stock, par value $0.01 per share (Title of Class of Securities) Y8162K105 (CUSIP Number) December 31, 2010 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [X]Rule 13d-1(b) []Rule 13d-1(c) []Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No.Y8162K105 13G Page 2of 5 Pages 1 NAME OF REPORTING PERSON S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Giovine Capital Group LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a)o (b)x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware 5 SOLE VOTING POWER 0 NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES* N/A 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 12.3% 12 TYPE OF REPORTING PERSON* IA -2- CUSIP No.Y8162K105 13G Page 3 of 5 Pages 1 NAME OF REPORTING PERSON S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Thomas A. Giovine 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a)o (b)x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States 5 SOLE VOTING POWER 0 NUMBER OF SHARES BENEFICIALLY OWNED BY 6 SHARED VOTING POWER EACH REPORTING PERSON WITH 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES* N/A 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 12.3% 12 TYPE OF REPORTING PERSON* IN This Amendment No. 4 to Schedule 13G (this “Amendment No.4”) is filed with respect to the Common Stock of Star Bulk Carriers Corp., a Marshall Islands corporation, to amend the Schedule 13G filed on December 28, 2007, as amended on February 5, 2008, January 8, 2009 and January 14, 2010 (the “Schedule 13G”).Capitalized terms used but not defined herein have the meaning ascribed thereto in the Schedule 13G. Item 4: Ownership: Item 4 of the Schedule 13G is hereby amended and restated in its entirety as follows: As of the close of business on December 31, 2010: A.Giovine Capital (a) Amount beneficially owned: 7,660,227 shares of Common Stock. (b) Percent of class: 12.3%.The percentages used herein and in the rest of this Schedule 13G are calculated based upon a total of 62,072,050 shares of Common Stock issued and outstanding as of September 30, 2010 as reported in the Issuer’s Form 6-K filed with the Securities and Exchange Commission on November 29, 2010. (c) Number of shares as to which such person has: (i)Sole power to vote or direct the vote: -0- (ii)Shared power to vote or direct the vote: 7,660,227 (iii)Sole power to dispose or direct the disposition: -0- (iv)Shared power to dispose or direct the disposition: B.Mr. Giovine (a) Amount beneficially owned: 7,660,227 shares of Common Stock. (b) Percent of class: 12.3%. (c) Number of shares as to which such person has: (i)Sole power to vote or direct the vote: -0- (ii)Shared power to vote or direct the vote: 7,660,227 (iii)Sole power to dispose or direct the disposition: -0- (iv)Shared power to dispose or direct the disposition: SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. DATED:January 7, 2011 GIOVINE CAPITAL GROUP LLC By: /s/ David R. Beach Name: David R. Beach Title: Chief Operating Officer /s/ Thomas A . Giovine Thomas A. Giovine [SIGNATURE PAGE TO AMENDMENT NO. 4 SCHEDULE 13G WITH RESPECT TO STAR BULK CARRIERS CORP.]
